Case 2:19-cr-00134-JFC Document 51 Filed 05/28/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA )
Plaintiff )

)

vs. ) No. 2:19-cr-00134-JFC-2

)

TERRY SUGGS, JR. )
Defendant )

HEARING ON DETENTION

Before Chief Magistrate Judge Cynthia Reed Eddy

Robert M. Gamburg Rebecca L. Silinski

 

 

 

 

 

Appear for Plaintiff Appear for Defendant
Hearing begun 5/24/2019 at] ; 15pm. | Hearing adjourned
Hearing concluded 53/24/2019 at 2:25pm Stenographer Noreen Re

te
att

Government proffer

 

Defendant proffer
Government Response

Government’s Exhibit 1 admitted

 

Government Witness Special Agent Darcos Cruz

The defendant is ordered to be detained pending trial. Order to be entered separately.

 

 

 

 

 
